           Case 1:19-cv-08835-CM Document 12 Filed 05/21/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOISEY CALDWELL,

                                 Plaintiff,
                                                                   19-CV-8835 (CM)
                     -against-
                                                                         ORDER
NEW YORK CITY DEPARTMENT OF LAW,
OFFICER GERONIMO GERMAN,

                                 Defendants.

COLLEEN McMAHON, United States District Judge:

       Plaintiff filed this action pro se. On November 22, 2019, the Court dismissed the

complaint for failure to state a claim. (ECF No. 6.) 1 Plaintiff filed a notice of appeal on

December 9, 2019, and a motion for summary judgment on January 10, 2020. On May 15, 2020,

the Second Circuit dismissed the appeal because it “lack[ed] an arguable basis either in law or in

fact.” See Caldwell v. N.Y.C. Dep’t of Law, No. 19-4073 (2d Cir. May 15, 2020).

       The Court liberally construes the motion for summary judgment as a motion under Fed.

R. Civ. P. 59(e) to alter or amend judgment and a motion under Local Civil Rule 6.3 for

reconsideration, and, in the alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a

judgment or order. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006);

see also Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se

litigants takes a variety of forms, including liberal construction of papers, “relaxation of the

limitations on the amendment of pleadings,” leniency in the enforcement of other procedural

rules, and “deliberate, continuing efforts to ensure that a pro se litigant understands what is



       1
        The Court dismissed Plaintiff’s claims against Officer German without prejudice to his
pending claims against the same officer in Caldwell v. N.Y.C. Dep’t of Law, ECF 1:19-CV-8253,
2 (KPF) (pending).
          Case 1:19-cv-08835-CM Document 12 Filed 05/21/20 Page 2 of 4



required of him”) (citations omitted). After reviewing the arguments in Plaintiff’s submission,

the Court denies the motion.

                                          DISCUSSION

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s

initial decision as the opening of a dialogue in which that party may then use such a motion to

advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

       Plaintiff has failed to demonstrate in his motion that the Court overlooked any controlling

decisions or factual matters with respect to the dismissed action. Plaintiff’s motion under Fed. R.

Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
                                                 2
             Case 1:19-cv-08835-CM Document 12 Filed 05/21/20 Page 3 of 4



       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses

is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating that

extraordinary circumstances exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann

v. United States, 340 U.S. 193, 199-202 (1950).

                          LITIGATION HISTORY AND WARNING

       Plaintiff has filed approximately fourteen cases in this Circuit, and he has been warned

that filing further frivolous or otherwise nonmeritorious litigation in this Court would result in an

order barring him, under 28 U.S.C. § 1651, from filing new actions in forma pauperis without

prior permission. See Caldwell v. City of New York, ECF 1:18-CV-6064, 5 (S.D.N.Y. Aug. 19,

2018) (listing cases and issuing warning). That warning remains in effect.

                                                  3
           Case 1:19-cv-08835-CM Document 12 Filed 05/21/20 Page 4 of 4



                                           CONCLUSION

         Plaintiff’s motion for summary judgment and reconsideration is denied, and the Clerk of

Court is directed to terminate it. (ECF No. 10.)

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

         Plaintiff’s case is closed and the Court will only accept for filing documents that are

directed to the Second Circuit Court of Appeals.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


SO ORDERED.

Dated:     May 21, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
